Citation Nr: 0904725	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  05-41 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a perforated right 
ear drum.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for pes planus.

4.  Entitlement to service connection for a respiratory 
disorder, to include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1960 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

The veteran was scheduled to testify at a Board video hearing 
in April 2007.  However, the veteran failed to report for the 
hearing as scheduled.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


The veteran has alleged that he has a respiratory disorder as 
a result of inservice asbestos exposure.  Specifically, he 
stated that he was exposed to asbestos while working as a 
deckhand in the Navy with chipping paint in the cargo area.  
A November 1962 service personnel record shows that the 
veteran was a member of the supply department.  As to claims 
of service connection for asbestosis or other asbestos-
related diseases, VA has issued a circular on asbestos-
related diseases.  This circular, DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988) (DVB Circular), 
provides guidelines for considering compensation claims based 
on exposure to asbestos.  The information and instructions 
from the DVB Circular were included in a VA Adjudication 
Procedure Manual, M21-1 (M21- 1), Part VI, para. 7.68 (Sept. 
21, 1992).  Subsequently, the M2-1 provisions regarding 
asbestos exposure were amended.  The new M21-1 guidelines 
were set forth at M21-1, Part VI, para. 7.21 (Oct. 3, 1997).  
The guidelines provide, in part, that the clinical diagnosis 
of asbestosis requires a history of exposure and radiographic 
evidence of parenchymal disease; that VA is to develop any 
evidence of asbestos exposure before, during and after 
service; and that a determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  See Ashford v. Brown, 10 Vet. App. 120 
(1997); McGinty v. Brown, 4 Vet. App. 428 (1993).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  See 
Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the United 
States Court of Appeals for Veterans Claims (Court) found 
that provisions in former paragraph 7.68 (predecessor to 
paragraph 7.21) of VBA Manual M21-1, Part VI, did not create 
a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VAOPGCPREC 
4-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988).  Thus, VA must 
analyze the appellant's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  As 
noted, the latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease. M21-1, Part VI, 7.21(b)(2), p. 7-IV- 
3 (January 31, 1997).  An asbestos-related disease can 
develop from brief exposure to asbestos.  Id.

In this case, the veteran's post service VA treatment reports 
note diagnoses of chronic bronchitis in April 2002 following 
a VA examination, and chronic obstructive pulmonary disease 
(COPD) in May 2002.  A persistent cough was noted in July 
2005.  Although current diagnoses and treatment for 
respiratory disorders has been shown, the veteran's record is 
devoid of a diagnosis of asbestosis, or a medical opinion 
linking his current diagnoses to his period of active 
service.

The Board also notes that, in a February 2005 statement, the 
veteran reported that his flat feet were aggravated by 
marching and standing for long periods of time.  Further, 
regarding the veteran's claim for entitlement to service 
connection for hearing loss, the veteran's representative 
stated, in January 2006, that it is not uncommon for low 
ranking sailors on warships to suffer from noise exposure.

The Board notes that a veteran's report of what occurred in 
service is competent and probative evidence.  See Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  Additionally, lay 
testimony is competent to establish the presence of 
observable symptomatology that is not medical in nature.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  In fact, the 
Court specifically found in Falzone v. Brown, 8 Vet. App. 398 
(1995) that pes planus is the type of condition that lends 
itself to observation by a lay witness.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).   

Finally, the veteran indicated in a December 2004 statement 
that he had been awarded Social Security Administration (SSA) 
benefits.  However, the SSA records are not in the claims 
file.  VA has a statutory duty to obtain these records.  See 
38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The 
Court has also held that VA has a duty to acquire both the 
SSA decision and the supporting medical records pertinent to 
a claim.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  These 
records should be obtained on remand.  See also Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA a copy of their decision 
regarding the veteran's claim for Social 
Security disability benefits, as well as the 
medical records relied upon in that decision.

2.  The RO/AMC should attempt to verify the 
veteran's claimed inservice asbestos exposure 
by contacting the Naval Historical Center, 
Ships History Branch and the Naval Sea 
Systems Command or other relevant Department 
of Defense office, regarding asbestos aboard 
the ships to which the veteran was assigned.  
All efforts to obtain these records should be 
fully documented, and the RO/AMC should 
request a negative response if records are 
not available.

3.  Should the evidence obtained by the above 
searches confirm asbestos exposure during 
service, schedule the appellant for a VA 
respiratory examination to determine whether 
the veteran has a current respiratory or 
pulmonary disorder to include chronic 
bronchitis, COPD, or asbestosis, due to 
exposure to asbestos in service.  The 
examiner should review the claims folder 
prior to examination.  The examiner should 
opine as to whether it is more likely than 
not, less likely than not, or at least as 
likely as not, that any current lung disorder 
is related to any period of active service to 
include exposure to asbestos in service.  The 
examiner should discuss the veteran's Navy 
service as well as his post-service 
employment history as a Merchant Marine from 
1967 to 1981, as well as any other pertinent 
risk factors for asbestos-related disease or 
other respiratory disorders.

4.  Schedule the appellant for a VA 
audiological examination to determine whether 
the veteran has a perforated right eardrum 
and/or a current hearing loss that is 
etiologically related to his period of active 
service.  The examiner should review the 
claims folder prior to examination.  The 
examiner should respond to the following:

a).  Does the veteran have a perforated 
right eardrum or the residuals thereof; 
if so, is it at least as likely as not 
that the veteran's right eardrum was 
perforated during his period of active 
service;

b).  Does the record indicate that the 
veteran's hearing loss preexisted his 
active duty; if so, is it at least as 
likely as not that any preexisting 
hearing loss increased in severity 
during his period of active service;

c).  If a preexisting hearing loss 
increased in severity during his period 
of service, is it at least as likely as 
not that such increase was due to the 
natural progression of the disorder, or 
if not, due to aggravation of the 
disorder in service;

d).  If the veteran's hearing loss did 
not preexist his active duty, is the 
veteran's current hearing loss otherwise 
related to his active service. 

5.  Schedule the appellant for a VA 
examination to determine whether the 
veteran's pes planus is etiologically related 
to his period of active service.  The 
examiner should review the claims folder 
prior to examination.  The examiner should 
respond to the following:

a).  Is it at least as likely as not 
that the veteran's preexisting pes 
planus increased in severity during his 
period of active service;

b).  If the veteran's preexisting pes 
planus increased in severity during his 
period of service, is it at least as 
likely as not that such increase was due 
to the natural progression of the 
disorder, or if not, due to aggravation 
of the disorder in service;

c).  Is the veteran's current pes planus 
otherwise etiologically related to the 
veteran's active service.  

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

Note: "Aggravation" of a preexisting 
disability refers to an identifiable, 
incremental, permanent worsening of the 
underlying condition, as contrasted with 
temporary or intermittent flare-ups of 
symptomatology.

6.  The RO/AMC should then readjudicate 
the claims on appeal in light of all of 
the evidence of record.  If the issues 
remain denied, the appellant should be 
provided with a supplemental statement of 
the case as to the issues on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




